--------------------------------------------------------------------------------

Exhibit 10.4


Execution Copy


STOCKHOLDER VOTING AGREEMENT


This Stockholder Voting Agreement (this “Agreement”) is made and entered into as
of March 14, 2018, by and among Akcea Therapeutics, Inc. a Delaware corporation
(the “Company”), having its principal place of business at 55 Cambridge Parkway,
Suite 100, Cambridge, MA 02142, and Novartis Pharma AG, a company organized
under the laws of Switzerland (the “Stockholder”), having its principal place of
business at Lichtstrasse 35, 4002 Basel, Switzerland.  The Company and
Stockholder each may be referred to herein individually as a “Party”, or
collectively as the “Parties”.


RECITALS


A.          Concurrently with the execution and delivery hereof, the Company and
Ionis Pharmaceuticals, Inc., a Delaware corporation (“Ionis”), having its
principal place of business at 2855 Gazelle Court, Carlsbad, CA 92010, are
entering into a commercialization, collaboration and license agreement (the
“License Agreement”) and a stock purchase agreement (the “Stock Purchase
Agreement”) and the other documents and instruments to be executed and delivered
in connection herewith (collectively, the “Transaction Documents”), which
provide, among other things, for the Company to hold a special meeting (the
“Meeting”) of holders of shares of common stock, par value $0.001, of the
Company (the “Common Stock”), which, for purposes of this Agreement, includes
any adjournment or postponement thereof, to (a) approve the Stock Purchase
Agreement, the License Agreement and the transactions contemplated thereunder by
the receipt of the affirmative vote of holders of a majority of the issued and
outstanding shares of Common Stock other than Ionis and its affiliates (the
“Interested Stockholders”), which shall exclude a vote of any of Akcea’s
directors and officers, (b) approve the issuance of the shares of Common Stock
pursuant to the Transaction Documents to Ionis as required by and in accordance
with Nasdaq Listing Rule 5635 by a majority of the total votes of the issued and
outstanding Common Stock cast on the proposal, which is conditioned upon the
approval of clause (a) above, (c) approve an amendment to the certificate of
incorporation of the Company to increase the authorized number of shares of
Common Stock by holders of a majority of the issued and outstanding Common
Stock, which is conditioned upon the approval of clause (a) above, and (d)
approve an adjournment of the Meeting, if necessary or appropriate, to permit
solicitation of additional proxies in favor of any of the proposals in clauses
(a) to (c) by the holders of a majority of the Common Stock present in person or
represented by proxy at the Meeting.


B.          Stockholder is the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934) of such number of shares of each such class
of capital stock of the Company as is indicated on the signature page of this
Agreement.


NOW, THEREFORE, intending to be legally bound, the Parties hereby agree as
follows:


1.          Certain Definitions.


For all purposes of and under this Agreement, the following terms shall have the
following respective meanings:


“Amended and Restated Investor Rights Agreement” means that certain Amended and
Restated Investor Rights Agreement, dated the date hereof, by and between Akcea
and Ionis.


“Amended and Restated Services Agreement” means that certain Amended and
Restated Services Agreement, dated the date hereof, by and between Akcea and
Ionis.


“Applicable Law(s)” means, with respect to any person, any federal, state or
local law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order or other similar requirement enacted,
issued, entered, adopted, promulgated or applied by a Governmental Entity (as
defined below) that is binding upon or applicable to such person, as the same
may be amended from time to time unless expressly specified otherwise in this
Agreement.

--------------------------------------------------------------------------------



“Business Day” means any day, other than Saturday, Sunday or any statutory
holiday or bank holiday in the United States.


“Company Proposals” means proposals for the (a) approval of the Stock Purchase
Agreement, the License Agreement, the Amended and Restated Investor Rights
Agreement, the Amended and Restated Services Agreement and the transactions
contemplated thereunder by the receipt of the affirmative vote of holders of a
majority of the issued and outstanding shares of Common Stock other than the
Interested Stockholders, which shall exclude a vote of any of Akcea’s directors
and officers, (b) approval of the issuance of the shares of Common Stock to
Ionis pursuant to the Transaction Documents as required by and in accordance
with Nasdaq Listing Rule 5635 by a majority of the total votes of the issued and
outstanding Common Stock cast on the proposal, which is conditioned upon the
approval of clause (a) above, (c) approval of an amendment to the certificate of
incorporation of the Company to increase the authorized number of shares of
Common Stock by holders of a majority of the issued and outstanding Common
Stock, which is conditioned upon the approval of clause (a) above, and (d)
approval of an adjournment of the Meeting, if necessary or appropriate, to
permit solicitation of additional proxies in favor of any of the proposals in
clauses (a) to (c) by holders of a majority of the Common Stock present in
person or represented by proxy at the Meeting.


“Constructive Sale” means with respect to any security, a short sale with
respect to such security, entering into or acquiring a derivative contract with
respect to such security, entering into or acquiring a futures or forward
contract to deliver such security, or entering into any other hedging or other
derivative transaction that has the effect of either directly or indirectly
materially changing the economic benefits or risks of ownership of such
security.


“Governmental Entity” means domestic or foreign governmental or regulatory
authority, agency, commission, body, court or other legislative, executive or
judicial governmental entity.


“Shares” means (i) all shares of capital stock of the Company owned,
beneficially or of record, by Stockholder as of the date hereof, and (ii) all
additional shares of capital stock of the Company acquired by Stockholder,
beneficially or of record, during the period commencing with the execution and
delivery of this Agreement and expiring on the Expiration Date (as such term is
defined in Section 6 below).


“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation, or suffrage of a lien, security interest, or encumbrance in or
upon, or the gift, grant, or placement in trust, or the Constructive Sale or
other disposition of such security (including transfers by testamentary or
intestate succession, by domestic relations order or other court order, or
otherwise by operation of law) or any right, title, or interest therein
(including any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or beneficial ownership thereof, the offer to make such a sale, transfer,
Constructive Sale, or other disposition, and each agreement, arrangement, or
understanding, whether or not in writing, to effect any of the foregoing.
2

--------------------------------------------------------------------------------



2.          Transfer and Voting Restrictions.


(a)         At all times during the period commencing with the execution and
delivery of this Agreement and expiring on the Expiration Date (as defined in
Section 6 below), Stockholder shall not Transfer or suffer a Transfer of any of
the Shares.


(b)         Except as otherwise permitted by this Agreement or as required by an
order of a court of competent jurisdiction, Stockholder shall not commit any act
that could restrict or affect Stockholder’s legal power, authority, and right to
vote all of the Shares then owned of record or beneficially by Stockholder or
otherwise prevent or disable Stockholder from performing any of its obligations
under this Agreement.  Without limiting the generality of the foregoing, except
for this Agreement and as otherwise permitted by this Agreement, Stockholder
shall not enter into any voting agreement with any Person with respect to any of
the Shares, grant any Person any proxy (revocable or irrevocable) or power of
attorney with respect to any of the Shares, deposit any of the Shares in a
voting trust, or otherwise enter into any agreement or arrangement with any
Person limiting or affecting Stockholder’s legal power, authority, or right to
vote the Shares in favor of the approval of the Company Proposals.  For the
purposes of this Agreement, the term “Person” shall mean any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization,
Governmental Entity or other entity of any kind or nature.


3.          Agreement to Vote Shares.


(a)         Prior to the Expiration Date, at every meeting of the stockholders
of the Company called, and at every adjournment or postponement thereof, and on
every action or approval by written consent of the stockholders of the Company,
Stockholder (in Stockholder’s capacity as such) shall appear at the meeting or
otherwise cause the Shares to be present thereat for purposes of establishing a
quorum and, to the extent not voted by the persons appointed as proxies pursuant
to this Agreement, vote in favor of the Company Proposals.


(b)         If Stockholder is the beneficial owner, but not the record holder,
of the Shares, Stockholder shall take all actions necessary to cause the record
holder and any nominees to vote all of the Shares in accordance with Section
3(a).


4.          Grant of Irrevocable Proxy.


(a)         Stockholder hereby irrevocably appoints the Company and each of its
executive officers or other designees (the “Proxyholders”), as Stockholder’s
proxy and attorney-in-fact (with full power of substitution and resubstitution),
and grants to the Proxyholders full authority, for and in the name, place, and
stead of Stockholder, to vote the Shares, to instruct nominees or record holders
to vote the Shares, or grant a consent or approval in respect of such Shares in
accordance with Section 3 hereof and, in the discretion of the Proxyholders,
with respect to any proposed adjournments or postponements of any meeting of
stockholders of the Company at which any of the matters described in Section 3
hereof are to be considered.


(b)         Stockholder hereby revokes any proxies heretofore given by
Stockholder in respect of the Shares.


(c)         Stockholder hereby affirms that the irrevocable proxy set forth in
this Section 4 is given in connection with the execution of the Transaction
Documents, and that such irrevocable proxy is given to secure the performance of
the duties of Stockholder under this Agreement.  Stockholder hereby further
affirms that the irrevocable proxy is coupled with an interest, is intended to
be irrevocable in accordance with the provisions of Section 212 of the Delaware
General Corporation Law, and may under no circumstances be revoked.  The
irrevocable proxy granted by Stockholder herein is a durable power of attorney
and shall survive the dissolution, bankruptcy, or incapacity of Stockholder.
3

--------------------------------------------------------------------------------



(d)         The Proxyholders may not exercise this irrevocable proxy on any
matter except as provided above in Section 3.  Stockholder may vote the Shares
on all other matters.


5.          Representations and Warranties.


(I) Representations and Warranties of Stockholder. Stockholder hereby represents
and warrants to the Company as follows:


(a)         Stockholder (i) is the beneficial or record owner of the shares of
capital stock of the Company indicated on the signature page of this Agreement
free and clear of any and all pledges, liens, security interests, mortgage,
claims, charges, restrictions, options, title defects, or encumbrances; (ii)
does not beneficially own any securities of the Company other than the shares of
capital stock set forth on the signature page of this Agreement; and (iii) has
no rights to purchase shares of capital stock of the Company.


(b)         As of the date hereof and for so long as this Agreement remains in
effect, Stockholder has not (i) entered into any voting agreement with any
Person with respect to any of the Shares, (ii) granted any Person any proxy or
power of attorney with respect to any of the Shares, (iii) deposited any of the
Shares in a voting trust, or (iv) entered into any arrangement or agreement with
any Person limiting or affecting Stockholder’s legal power, authority, or right
to vote the Shares on any matter, in any of (i) to (iv), where doing so would
affect, in any material respect, Stockholder’s obligations or the Company’s
rights under this Agreement.


(c)         This Agreement has been duly and validly executed and delivered by
Stockholder and constitutes a valid and binding agreement of Stockholder
enforceable against Stockholder in accordance with its terms.  The execution and
delivery of this Agreement and the performance by Stockholder of the agreements
and obligations hereunder shall not (i) violate, contravene or conflict with or
result in any breach of any provision of the certificate of incorporation or
bylaws (or other similar governing documents) of the Stockholder, (ii)
contravene, conflict with or result in any breach or violation of or be in
conflict with or constitute a default under any term of any agreement, lease,
license, contract, note, mortgage, indenture, arrangement or other obligation
binding upon the Stockholder to or by which Stockholder is a party or bound,
(iii) require any consent, approval, authorization, or permit of, or action by,
or filing with or notification to any Governmental Entity on the part of the
Stockholder or (iv) violate any federal, state, local or foreign law, statute or
ordinance, common law, or any rule, regulation, standard, judgment, order, writ,
injunction or decree of any Governmental Entity under which Stockholder (or any
of Stockholder’s assets) is subject or bound, except for any such breach,
violation, conflict, or default which, individually or in the aggregate, would
not impair or adversely affect Stockholder’s ability to perform Stockholder’s
obligations under this Agreement, render inaccurate any of the representations
made herein or delay the consummation of the transactions contemplated by the
Transaction Documents.


(d)         With respect to the Stockholder, as of the date hereof, there are no
actions, suits or proceedings pending against, or, to the actual knowledge of
the Stockholder, threatened in writing against the Stockholder or any of the
Stockholder’s properties or assets (including any Shares owned by the
Stockholder) before or by any Governmental Entity that could reasonably be
expected to prevent or materially delay or impair the consummation by the
Stockholder of the transactions contemplated by this Agreement or otherwise
materially impair the Stockholder’s ability to perform its obligations
hereunder.
4

--------------------------------------------------------------------------------



(II) Representations and Warranties of Company.  The Company hereby represents
and warrants to the Stockholder as follows:


(a)         This Agreement has been duly and validly executed and delivered by
the Company and constitutes a valid and binding agreement of the Company
enforceable against the Company in accordance with its terms.  The execution and
delivery of this Agreement and the performance by the Company of the agreements
and obligations hereunder shall not (i) violate, contravene or conflict with or
result in any breach of any provision of the certificate of incorporation or
bylaws (or other similar governing documents) of the Company, (ii) contravene,
conflict with or result in any breach or violation of or be in conflict with or
constitute a default under any term of any agreement, lease, license, contract,
note, mortgage, indenture, arrangement or other obligation binding upon the
Company to or by which the Company is a party or bound, (iii) require any
consent, approval, authorization, or permit of, or action by, or filing with or
notification to any Governmental Entity on the part of the Company, except for
(A) any filings required to be made with the Securities and Exchange Commission
or otherwise under federal or state securities laws and (B) any required filings
or notifications with the Nasdaq Global Select Market or (iv) violate any
federal, state, local or foreign law, statute or ordinance, common law, or any
rule, regulation, standard, judgment, order, writ, injunction or decree of any
Governmental Entity under which the Company (or any of the Company’s assets) is
subject or bound, except for any such breach, violation, conflict, or default
which, individually or in the aggregate, would not impair or adversely affect
the Company’s ability to perform the Company’s obligations under this Agreement,
render inaccurate any of the representations made herein or delay the
consummation of the transactions contemplated by the Transaction Documents.


(b)         With respect to the Company, as of the date hereof, there are no
actions, suits or proceedings pending against, or, to the actual knowledge of
the Company, threatened in writing against the Company or any of the Company’s
properties or assets before or by any Governmental Entity that could reasonably
be expected to prevent or materially delay or impair the consummation by the
Company of the transactions contemplated by this Agreement or otherwise
materially impair the Company’s ability to perform its obligations hereunder.


6.          Termination.  This Agreement shall terminate and be of no further
force or effect whatsoever on such date (the “Expiration Date”) as of the
earlier of (a) the date and time that the Stock Purchase Agreement has been
validly terminated pursuant to its terms or (b) the date of the Closing (as
defined in the Stock Purchase Agreement); provided, however, that (i) Section 7
shall survive the termination of this Agreement, and (ii) the termination of
this Agreement shall not relieve Stockholder from any liability for any
inaccuracy in or breach of any representation, warranty, or covenant contained
in this Agreement.


7.          Miscellaneous Provisions.


(a)         Governing Law and Exclusive Jurisdiction.  This Agreement will be
governed by and construed and enforced in accordance with the laws of the State
of Delaware without reference to any rules of conflicts of laws.  In any action
or proceeding between any of the parties arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement, each of the
Parties:  (i) irrevocably and unconditionally consents and submits to the
exclusive jurisdiction and venue of the Court of Chancery of the State of
Delaware or to the extent such court does not have subject matter jurisdiction,
the Superior Court of the State of Delaware or the United States District Court
for the District of Delaware, (ii) agrees that all claims in respect of such
action or proceeding shall be heard and determined exclusively in accordance
with clause (i) of this Section 7(a), (iii) waives any objection to laying venue
in any such action or proceeding in such courts, (iv) waives any objection that
such courts are an inconvenient forum or do not have jurisdiction over any
party, and (v) agrees that service of process upon such party in any such action
or proceeding shall be effective if notice is given in accordance with Section
7(e) of this Agreement.
5

--------------------------------------------------------------------------------



(b)         Counterparts.  This Agreement may be signed in two counterparts,
both of which will be deemed an original, notwithstanding variations in format
or file designation which may result from the electronic transmission, storage
and printing of copies of this Agreement from separate computers or printers.
Facsimile signatures and signatures transmitted via electronic mail in PDF
format will be treated as original signatures.


(c)         Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable by a court of competent jurisdiction, such
adjudication will not affect or impair, in whole or in part, the validity,
enforceability, or legality of any remaining portions of this Agreement. All
remaining portions will remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part. The Parties shall each use good faith, reasonable efforts to replace the
illegal, invalid or unenforceable provision with a legal, valid and enforceable
provision that achieves similar economic and non-economic effects as the severed
provision, in each case as permitted by and to the extent consistent with
Applicable Law.


(d)         Entire Agreement; Modifications.  This Agreement constitutes the
entire agreement and understanding between the Parties with respect to the
subject matter hereof, and all prior agreements, understanding, promises and
representations, whether written or oral, with respect to the subject matter
hereof are superseded hereby. Each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth herein.  No amendment, modification, release or discharge will be binding
upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.  Stockholder hereby waives, provides any
necessary consent under and/or amends, as necessary, any provision of any
pre-existing agreement between Stockholder and the Company to the extent any
provision or transaction contained in or contemplated by any Transaction
Document contradicts, requires a consent under or would otherwise violate or
breach or contravene any such agreement.


(e)         Notices.  Any notice or request required or permitted to be given
under or in connection with this Agreement will be deemed to have been
sufficiently given if in writing and personally delivered or sent by certified
mail (return receipt requested), facsimile transmission (receipt verified), or
overnight express courier service (receipt verified), prepaid, to the Party for
which such notice is intended, at the address set forth for such Party below:



 
If to the Company, addressed to:
Akcea Therapeutics, Inc.
   
55 Cambridge Parkway, Suite 100
   
Cambridge, MA 02142
   
Attention:  Chief Executive Officer
   
Fax: 760-602-1855
       
with a copy to:
Ropes & Gray LLP
   
Prudential Tower, 800 Boylston Street
   
Boston, MA 02199
   
Attention:  David McIntosh & Christopher Comeau
       
If to Stockholder, addressed to:
Novartis Pharma AG
   
Lichtstrasse 35
   
4002 Basel, Switzerland
   
Attention:  General Counsel
   
Fax:  41613247399



6

--------------------------------------------------------------------------------



or to such other address for such Party as it will have specified by like notice
to the other Party; provided that notices of a change of address will be
effective only upon receipt thereof.  If delivered personally or by facsimile
transmission, the date of delivery will be deemed to be the date on which such
notice or request was given.  If sent by overnight express courier service, the
date of delivery will be deemed to be the next Business Day after such notice or
request was deposited with such service.  If sent by certified mail, the date of
delivery will be deemed to be the third Business Day after such notice or
request was deposited with the U.S. Postal Service.


(f)         Successors and Assigns.  This Agreement is binding upon and inures
to the benefit of the Parties and their successors and assigns.  The Company
will not assign this Agreement or any rights or obligations hereunder without
the prior written consent of Stockholder, and Stockholder will not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Company, provided that Stockholder may assign this Agreement
together with all of the Shares to any successor corporation resulting from any
merger, consolidation, share exchange or other similar transaction.


(g)        Third Party Beneficiaries.  This Agreement is intended for the
benefit of the Parties hereto, their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


(h)        Further Actions.  Each Party will execute, acknowledge and deliver
such further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the expressly stated purposes and the clear
intent of this Agreement. Stockholder hereby agrees that the Company may publish
and disclose Stockholder’s identity, its ownership of Shares and the nature of
Stockholder’s commitments, arrangements, and understandings under this Agreement
in a proxy statement (including any amendments, exhibits, documents and/or
schedules filed with the Securities and Exchange Commission (the “SEC”)) or
other SEC filing relating to the Company Proposals, and may further file this
Agreement as an exhibit to the proxy statement or in any other filing made by
the Company with the SEC relating to the Company Proposals. Stockholder agrees
to notify the Company promptly of any additional shares of capital stock of the
Company of which Stockholder becomes the record or beneficial owner after the
date of this Agreement.


(i)         Construction of Agreement.  The terms and provisions of this
Agreement represent the results of negotiations between the Parties and their
representatives and neither of which has acted under duress or compulsion,
whether legal, economic or otherwise. Accordingly, the terms and provisions of
this Agreement will be interpreted and construed in accordance with their usual
and customary meanings, and each of the Parties hereto hereby waives the
application in connection with the interpretation and construction of this
Agreement of any rule of law to the effect that ambiguous or conflicting terms
or provisions contained in this Agreement will be interpreted or construed
against the Party whose attorney prepared the executed draft or any earlier
draft of this Agreement.


(j)         Injunctive Relief.  Notwithstanding anything to the contrary in this
Agreement, each Party will be entitled to seek from any court of competent
jurisdiction, in addition to any other remedy it may have at law or in equity,
injunctive or other equitable relief in the event of an actual or threatened
breach of this Agreement by the other Party, without the posting of any bond or
other security, and such an action may be filed and maintained notwithstanding
any ongoing discussions between the Parties or any ongoing arbitration
proceeding.  The Parties agree that in the event of a threatened or actual
material breach of this Agreement injunctive or equitable relief would be an
appropriate remedy.
7

--------------------------------------------------------------------------------



(k)        Waiver.  Neither Party may waive or release any of its rights or
interests in this Agreement except in writing. The failure of either Party to
assert a right hereunder or to insist upon compliance with any term or condition
of this Agreement will not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by either
Party of any condition or term in any one or more instances will be construed as
a continuing waiver or subsequent waiver of such condition or term or of another
condition or term.


(l)          Interpretation.  Except as otherwise explicitly specified to the
contrary, (a) references to a section means a section of this Agreement, unless
another agreement is specified, (b) the word “including” (in its various forms)
means “including without limitation,” (c) the words “shall” and “will” have the
same meaning, (d) references to a particular statute or regulation include all
rules and regulations thereunder and any predecessor or successor statute, rules
or regulation, in each case as amended or otherwise modified from time to time,
(e) words in the singular or plural form include the plural and singular form,
respectively, (f) references to a particular person include such person’s
successors and assigns to the extent not prohibited by this Agreement, (g)
unless otherwise specified, “$” is in reference to United States dollars, and
(h) the headings contained in this Agreement, in any exhibit or schedule to this
Agreement are for convenience only and will not in any way affect the
construction of or be taken into consideration in interpreting this Agreement.


(m)        WAIVER OF JURY TRIAL.  EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.
8

--------------------------------------------------------------------------------

Execution Copy


IN WITNESS WHEREOF, the undersigned have each caused this Agreement to be duly
executed as of the date first above written.



 
STOCKHOLDER: Novartis Pharma AG
             
By:
/s/ Marc Ceulemans
 
Name:
Marc Ceulemans
 
Title:
Head, Strategic Venture Capital Fund & Pharma Equities
       
Address:
   
Lichtstrasse 35
 
4002, Basel, Switzerland
       
By:
/s/Philipp Lievre
 
Name:
Philip Lievre
 
Title:
Alliance Management
       
Address:
   
Lichtstrasse 35
 
4002, Basel, Switzerland
                               Shares Beneficially owned by Stockholder:      
 6,250,000 shares of Common Stock

 
[Signature Page to Stockholder Voting Agreement]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.



  COMPANY:  Akcea Therapeutics, Inc.     
 
By:
/s/ Paula Soteropoulos
 
Name:
Paula Soteropoulos
 
Title:
Chief Executive Officer

 
[Signature Page to Stockholder Voting Agreement]



--------------------------------------------------------------------------------